  NATIONAL UNION UNITE
D SECURITY 
& POLICE OFFICERS OF A
MERICA
  325 National Union United Security & Police Officers of
 America
 and
 Danyeta Jones 
and
 Fidelis 
Njinkeng
. Case
s 05ŒCBŒ112215
 and 
05ŒCBŒ11484
9 March 
26, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
MCFERRAN
 The General Counsel seeks a default judgment in this 
case pursuant to the terms of an informal settlement 
agreement.  Upon a charge filed by Danyeta Jones on 

August 28, 2013, an amended charge filed by J
ones on 
November 4, 2013, a charge filed by Fidelis Njinkeng on 

October 17, 2013, and an amended charge filed by 

Njinkeng on November 19, 2013, the Regional Director 
issued a consolidated complaint on November 26, 2013, 
against National Union United Securi
ty & Police Offi
c-ers of America (the Respondent), alleging that it violated 
Section 8(b)(1)(A) and (2) of the Act.  
 Subsequently, the Respondent executed an informal 
settlement agreement, which was approved by the Acting 
Regional Director for Region 5 on 
March 12, 2014.
1  Pursuant to the terms of the settlement agreement, the 
Respondent agreed, among other things, to distribute the 
notice by email to all members and employees of MVM, 
Inc.
, employed in the bargaining unit represented by the 
Respondent, and to forward a copy of that email and a 
list of all of the recipients™ email addresses to the R
e-gion™s compliance officer.  The Respondent also agreed 

to notify all bargaining unit employees
 in writing of their 
rights under 
NLRB v. General Motors
, 373 U.S. 734 
(1963), and 
Communications Workers v. Beck
, 487 U.S. 
735 (1988), and to provide the Regional Director with 
copies of all correspondence the Respondent received 
from employees in respons
e to its 
General Motors
/Beck
 notice.  The Respondent also agreed to provide the R
e-gional Director with all records showing dues payments 
to the Respondent from bargaining unit employees from 
September 7, 2012
, to the present.  
 The Respondent also agreed t
o recognize as objecting 
nonmembers 
Fidelis 
Njinkeng (as of May 17, 2013), and 
Danyeta 
Jones and Princess Griffith (both as of Aug
. 17, 
2013), and to retroactively reduce the amount of dues 
and fees they were charged during that time period.  The 
Responden
t also agreed to provide Jones and Griffith 
with information setting forth the percentage of the r
e-duction in dues and fees charged to 
Beck
 objectors, the 
basis for that calculation, notice of an opportunity to 

challenge that calculation, and the procedure
 for cha
l-1 All dates are in 2014
, unless otherwise specified
. lenging the Respondent™s calculation.  The Respondent 

further agreed to refund with interest, to the extent not 

already refunded, those portions of dues and fees collec
t-ed or charged at the full member rate rather than the o
b-jecting nonmember rate
 from Njinkeng since May 17, 
2013, from Jones and Griffith since August 17, 2013, and 
from any other employees who first paid dues on or after 
February 28, 2013, who filed a 
Beck
 objection, and to 
provide copies of these refund checks to the Regional 
Direc
tor.  The Respondent agreed to reimburse emplo
y-ees for retroactive dues paid after February 28, 2013, for 
the period covering April 1 to September 7, 2012.  The 
Respondent further agreed to provide Griffith, Jones, and 
Njinkeng copies of the Respondent™s 2
013 statements of 
expenses for representational and nonrepresentational 
activities.  
 The settlement agreement also contained the following 
provision:
  The Charged Party agrees that in case of non
-compliance with any of the terms of this Settlement 
Agreeme
nt by the Charged Party, and after 14 days n
o-tice from the Regional Director of the National Labor 
Relations Board of such non
-compliance without re
m-edy by the Charged Party, the Regional Director will 
issue a complaint that will include the allegations 

spelled out above in the Scope of Agreement section.  
Thereafter, the General Counsel may file a motion for 

default judgment with the Board on the allegations of 
the complaint.  The Charged Party understands and 
agrees that all the allegations of the complai
nt will be 
deemed admitted and it will have waived its right to file 
an Answer to such complaint.  The only issue that may 
be raised before the Board is whether the Charged Pa
r-ty defaulted on the terms of this Settlement Agreement.  
The Board may then, wit
hout necessity of trial or any 
other proceeding, find all allegations of the complaint 
to be true and make findings of fact and conclusions of 

law consistent with those allegations adverse to the 

Charged Party on all issues raised by the pleadings.  
The Bo
ard may then issue an order providing a full 
remedy for the violations found as is appropriate to 
remedy such violations.  The parties further agree that a 
U.S. Court of Appeals Judgment may be entered e
n-forcing the Board order ex parte, after service or a
t-tempted service upon Charged Party/Respondent at the 
last address provided to the General Counsel.
  The exhibits attached to the General Counsel™s 
memo-randum in 
support of Motion for Default Judgment, as 
well as the exhibits attached to the Respondent™s r
e-sponse, document the substantial postsettlement corr
e-362 NLRB No. 37
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 326 spondence occurring from March through June 2014
2 between the Respondent and the Regional Office co
n-cerning compliance with the terms of the settlement 
agreement.  According to the exhibits, which indic
ate 
that the Respondent did not meet compliance deadlines 
on June 9 and 17, the Region™s compliance officer i
n-formed the Respondent™s attorney by email dated June 23 
that she had recommended that the Region file a 
motion 
for 
default 
judgment
, noting that t
he Respondent had 
consistently ignored every deadline the Region had pr
o-vided.  The compliance officer™s recommendation a
l-
lowed that ﬁ[i]f the evidence arrives before [the motion] 
is filed, or shortly thereafter, we can always deviate from 
that course . . 
. .ﬂ By letter dated July 25, the Regional Director informed 
the Respondent that it had failed to comply with several 

provisions of the settlement agreement, and if its no
n-compliance was not cured by August 8, the Region 
would initiate default proceedings,
 including reissuing a 
complaint and filing a motion for default judgment with 

the Board.  The Respondent did not respond.  
 Accordingly, having received no response to his July 
25 letter and pursuant to the terms of the noncompliance 

provisions of the set
tlement agreement, the Acting R
e-gional Director issued a consolidated complaint on A
u-gust 15, alleging that the Respondent engaged in unfair 
labor practices in violation of Section 8(b)(1)(A) and (2), 
and, on August 18, filed a 
motion 
to 
transfer 
the case 
to 
the Board and for 
default 
judgment, with exhibits a
t-tached.  On August 21, the Board issued an order tran
s-
ferring the proceeding to the Board and a Notice to Show 
Cause why the motion should not be granted.  On Se
p-tember 4, the Respondent filed a 
response to the Order to 
Show Cause, with exhibits attached.  On September 18, 

the General Counsel filed a reply to the Respondent™s 
response.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 Ruling
 on Motion for Default Judgment
 The General Counsel alleges that the Respondent has 
failed to comply with numerous terms of the settlement 

agreement.  The Respondent admits some of these all
e-gations, responds to others, and implicitly argues that it 
had 
cause not to comply with the settlement agreement.  
For the following reasons, we find the Respondent™s a
r-guments unavailing.
 The General Counsel first alleges that the Respondent 
breached the settlement agreement by failing to distribute 
2 The parties have appended as exhibits email correspondence b
e-tween the Respondent™s counsel and the Region 
dated March 5, 18, 24, 
April 14, May 29, June 9, 10, 17, 18, 20, and 23.
 the 
notice 
to 
employees 
and 
members 
by email to all 
employees in the MVM bargaining unit represented by 
the Respondent, and to forward a copy of that email and 
a list of all the recipients™ email addresses to the R
e-gion™s compliance officer.
3  The Respondent admits that 
it did not distribute the notice to the unit employees or to 
the compliance officer.
 The General Counsel also alleges that the Respondent 
breached the settlement agreement by failing to notify all 

bargaining unit employees in writing of their 
Beck
 rights.
4  Although the Respondent asserts, in its response 
to the Notice to Show Cause, that it issued the 
Beck
 no-tice to employees by mail on July 23, it does not contend 

that it notified the Region that it had done so.  Nor did it 

provide the Region with a copy of
 the 
Beck
 letter sent to 
employees, as required by the settlement agreement.  

Accordingly, the General Counsel™s assertion that the 
Respondent failed to fulfill this requirement of the se
t-tlement agreement stands.
 The General Counsel further contends that 
default 
judgment is warranted because the Respondent failed to 
provide the Regional Director with copies of all corr
e-spondence the Respondent received from employees in 
response to its 
Beck
 notice.  The Respondent asserts that 
only one member has indicated
 a desire to become a 
Beck
 objector and that the Respondent intends to process 
the correspondence it has received from that member 

pursuant to the requirements of the settlement agreement.  
Although the Respondent included a letter from a 
Beck
 objector as 
an exhibit attached to its response to the 
mo-tion 
for 
default 
judgment
, the Respondent does not di
s-
pute the General Counsel™s contention that it has not fu
l-filled its obligation under the settlement agreement to 
provide such correspondence to the Regional 
Director.  
 Next, the General Counsel alleges that the Respondent 
failed to provide the Regional Director with all records 

showing dues payments to the Respondent from bargai
n-ing unit employees from February 2014 to the present.  
3 Contrary to the Respondent™s assertion, the General Counsel does 
not allege that the Respondent failed to sign and post the notices for 60 
days or send labels to the Region for mail
ing of the notices.
 4 The Respondent argues that two provisions of the settlement 
agreement are inconsistent:  the Respondent reads 
attachment A, 
secs. 2 
and 6, to require it to provide a
 Beck 
notice to the charging parties and 
all bargaining unit members,
 while 
sec. 3 requires the Respondent to 
submit a copy of the 
Beck
 notice to the Region before sending it to unit 
members.  We find the Respondent™s argument unavailing.  The R
e-spondent submitted its proposed 
Beck
 notice, and proposed correspon
d-
ence appris
ing bargaining unit members of their rights under the se
t-tlement agreement, to the Region on March 18.  Its claim that it b
e-lieved the 
settlement 
agreement required approval prior to its issuance 
was addressed in correspondence dated June 23, when the comp
liance 
officer informed the Respondent that prior approval was not required 
and the Respondent should issue the 
Beck
 notice immediately.
                                                                                           NATIONAL UNION UNITE
D SECURITY 
& POLICE OFFICERS OF A
MERICA
  327 In its response, the Respo
ndent contends that it provided 
the records as attachments to a March 5 email to the R
e-gion, but in support it submitted only a copy of a March 
5 email without any such attachments.  
 The General Counsel next alleges that the Respondent 
has failed to refun
d with interest, to the extent not a
l-ready refunded, those portions of dues and fees collected 
or charged at the full member rate rather than the objec
t-
ing nonmember rate from Njinkeng since May 17, 2013, 
from Jones and Griffith since August 17, 2013, and 
from 
any other employee who first paid dues on or after Fe
b-ruary 28, 2013, and filed a 
Beck
 objection, and to provide 
copies of these refund checks to the Regional Director.  

The General Counsel further alleges that the Respondent 

has not reimbursed employ
ees for retroactive dues paid 
after February 28, 2013, for the period covering April 1 
to September 7, 2012.
5  In its response to the Notice
 to 
Show Cause, the Respondent has included copies of 

checks to Jones and Njinkeng dated August 7, 2014, with 
the me
morandum ﬁReimb. Union Dues Paid.ﬂ  The R
e-spondent does not contend that it has reimbursed Griffith 
or any other employees or that it has provided copies of 
any refund checks to the Regional Director.  Thus, the 
General Counsel™s allegations are undisputed
.   The General Counsel further contends that default 
judgment is warranted because the Respondent failed to:  
recognize as objecting nonmembers Njinkeng (as of May 
17, 2013), and Jones and Griffith (both as of Aug
. 17, 
2013); retroactively reduce the amou
nt of dues and fees 
they were charged during those periods, and provide 

them with information setting forth the percentage of the 

reduction in dues and fees charged to 
Beck 
objectors, the 
basis for that calculation, notice of an opportunity to 

challenge th
at calculation, and the procedure for cha
l-
lenging the Respondent™s calculation; and provide them 
with copies of the Respondent™s 2013 statements of e
x-penses for representational and nonrepresentational acti
v-ities.  The Respondent does not specifically resp
ond to 
these allegations.  Instead, it broadly asserts that ﬁ[t]he 

only item, pursuant to the Settlement Agreement . . . 
which remains unaccomplished is the electronic N
o-tice.ﬂ
6  We find that this response fails to raise any mat
e-5 The Respondent acknowledges that the settlement agreement r
e-quires reimbursement of retroactive payments to Ronald Mc
Millan and 
Jones but then contradicts itself by stating that ﬁ[t]here has been conf
u-
sion as to whether Ronald McMillian [sic] or the Charging Party, F
i-delis Njinkeng are [sic] entitled to reimbursement under the settlement 
agreement.ﬂ  However, 
attachment 
A, par
. 5 of the settlement agre
e-ment explicitly states that McMillan is entitled to reimbursement.  Any 
purported confusion, therefore, is unwarranted.
 6 To the extent that the Respondent™s statement can be construed as 
an assertion that it has substantia
lly complied with the settlement 
agreement, that claim is belied by its numerous admissions of nonco
m-rial issues of fact with 
regard to the specifics of the Ge
n-eral Counsel™s detailed allegation and, as such, fails to 

show cause why the motion for default judgment should 
not be granted.  See generally 
Bristol Manor Health Care 
Center
, 360 NLRB 38, 39 
(2013) (ﬁAlthough the R
e-spond
ent asserts generally that it has complied with each 
and every request . . . the Respondent has not established 
that it has fully complied with the settlement agreement . 

. . .ﬂ).
 Finally, the Respondent™s opposition to the Notice to 
Show Cause asserts tha
t it ﬁhas one full
-time employee 
and no administrative staff,ﬂ thereby suggesting that its 
ability to comply was affected by its lack of staff.  The 
Respondent™s assertion is unavailing.  The exhibits a
t-tached to the General Counsel™s motion are comprised 
of 
correspondence in which the Region repeatedly informed 
the Respondent of its obligations under the settlement 
agreement and established several deadlines for compl
i-ance, each of which the Respondent disregarded, before 
the Respondent informed the Region
 of its staffing issue 
on June 20.  See generally 
Odaly™s Management Corp.
, 292 NLRB 1283, 1284 (1989) (respondent™s belated a
s-sertion, that it did not know that it had to file answer to 

the complaint, unavailing in light of Region™s repeated 
warnings that
 answer was required).  Further, to the e
x-tent the Respondent contends that it lacked adequate r
e-sources to timely comply with the settlement agreement, 

this too is unavailing.  See 
Provider Services Holdings, 
LLC, 356 NLRB 
1434 (2011) (ﬁit is well settled
 that 
‚preoccup[ation] with other aspects of [the] business™ 

does not constitute good causeﬂ) (citing 
Dong
-A Daily 
North America
, 332 NLRB 15 (2000), and 
Lee & Sons 
Tree Service
, 282 NLRB 905 (1987)).  
 In addition, we note that the Respondent contends tha
t compliance was delayed because the Region correspon
d-ed with the Respondent™s counsel rather than its staff, but 

this contention is belied by representations of the R
e-spondent™s counsel that she was in communication with 
the Respondent™s staff about compl
iance issues.  
 For these reasons, we find that the Respondent has 
failed to show cause why the General Counsel™s motion 
should not be granted.
7 pliance, discussed above.  See generally 
Robert Bosch Corp.
, 256 
NLRB 1036, 1052 (1981).  Cf. 
Deister Concentrator Co.
, 253 NLRB 
358, 359 (1980).
 7 Member Johnson questions whether the General Counsel has clea
r-ly shown that the Respondent defaulted on the settlement agreement by 
failing to notify employees of their 
General Motors/Beck
 rights and by 
failing to provide the Regional Director with record
s showing dues 
payments by employees.  However, he agrees that the Respondent has 
defaulted on other obligations imposed by the settlement agreement.  
Inasmuch as the default provision may be invoked for ﬁ
noncompliance 
                                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 328 In sum, we find that the Respondent has failed to co
m-ply with numerous terms of the settlement agreement
, as 
detailed in the 
motion for 
default 
judgment.  Consequen
t-ly, pursuant to the noncompliance provisions of the se
t-tlement agreement set forth above, we find that the R
e-spondent™s answer to the original complaint has been 
withdrawn and all of the allegations in 
the reissued co
m-plaint are true.
8   Accordingly, we grant the General Counsel™s Motion 
for Default Judgment.
 On the entire record, the Board makes the following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 At all material times, MVM, Inc., a California corpor
a-tion wi
th an office in Ashburn, Virginia, and offices and 
worksites in the Greater Washington, D.C. Metropolitan 
Area, has been engaged in the business of providing co
n-tract security services to various firms and institutions, 

including the National Institutes of
 Health facilities in 
Baltimore, Maryland.
 During the 12
-month period ending August 28, 2013, a 
representative period, the Employer, in conducting its 

business operations described above, performed services 
valued in excess of $50,000 in 
States other than 
the State 
of Maryland, including in the District of Columbia.
 During the 12
-month period ending August 28, 2013, a 
representative period, the Employer, in conducting its 
business operations described above, performed services 
valued in excess of $50,000 wi
thin the State of Maryland 
for the United States Government at the National Inst
i-
tutes of Health facilities in Baltimore, Maryland.
 We find that the Employer is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and 

(7) of the Act.  W
e further find that, at all material times, 
the Respondent, National Union United Security & P
o-lice Officers of America, has been a labor organization 

within the meaning of Section 2(5) of the Act. 
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 At all material times
, the following individuals held 
the positions set forth opposite their respective names 

and have been agents of the Respondent within the 

mea
ning of Section 2(13) of the Act:
  Assane Fay              
- Executive Director of National
 Union
 Celedo Kemngang
 - President of Local 208
  with 
any of the terms
 of this Settlem
ent Agreementﬂ (emphasis added), 
he concurs in granting the General Counsel's motion.
 8 See 
U-Bee, Ltd.
, 315 NLRB 667 (1994).
 At all material times, Local Union No. 208, United S
e-curity & Police Officers of America (USPOA) has been 

an agent of the Respondent within the meaning of Se
c-tion 2(13) of the Act. 
 At all material times since July 28, 2011, the 
Respon
d-ent has been the exclusive collective
-bargaining repr
e-sentative of the following employees of MVM, Inc.
 (the 
bargaining unit
), pursuant to Section 9(b) of the Act:
  All full
-time and regular part
-time security officers a
s-signed to (ﬁGovernmentﬂ or ﬁ
Clientﬂ) at (the ﬁSiteﬂ), 
employed by Employer pursuant to its Contract with 
the Government for the provision of security at said f
a-cilities; but excluding all managers, supervisors, office 
and/or clerical employees, temporarily assigned e
m-
ployees, substit
ute employees, and all non
-security e
m-ployees of the Employer. 
  At all material times since August 8, 2012, the R
e-spondent and the Employer have maintained and e
n-forced a collective
-bargaining agreement covering the 
terms and conditions of employment in t
he bargaining 
unit, including the following union
-security provision:
   Article 18:  Union Security and Membership
 All officers hereafter employed by the Employer 
in the classification covered by this Agreement shall 
become members of the Union not later t
han the 
thi
rty-first (31st) day following the beginning of 
their employment, or the date of the signing of this 
Agreement, whichever is later, as a condition of co
n-tinued employment.  All employees covered by this 

Agreement who are not members of the Union
 and 
choose not to become members of the Union, shall, 
as a condition of continued employment, pay to the 
Union an agency fee as established by the Union.
  An officer who is not a member of the Union at 
the time this Agreement becomes effective shall b
e-com
e a member of the Union within ten (10) days 
after the thirtieth (30th) day following the effective 
date of this Agreement or within ten (10) days after 
the thirtieth (30th) day following employment, 
whichever is later, and shall remain a member of the 
Uni
on, to the extent of paying an initiation fee and 
the membership dues uniformly required as a cond
i-tion of acquiring or retaining membership in the U
n-ion, whichever employed under, for the duration of, 
this Agreement.
  Officers meet the requirement of bein
g members 
in good standing of the Union, within the meaning of 
this Article, by tendering the periodic dues and init
i-ation fees uniformly required as a condition of a
c-                                                                        NATIONAL UNION UNITE
D SECURITY 
& POLICE OFFICERS OF A
MERICA
  329 quiring or retaining membership in the Union, or, in 
the alternative, by tendering to the
 Union financial 
core fees and dues, as defined by the U.S. Supreme 
Court in 
NLRB v. General Motors Corporation,
 373 
U.S. 734 (1963) and 
Beck v. Communications Wor
k-ers of America,
 487 U.S. 735 (1988).
  The Respondent expends the 
moneys
 collected purs
u-ant 
to the union
-security provision described above on 
activities germane to collective bargaining, contract a
d-ministration, and grievance adjustment (representational 
activities); and on activities not germane to collective 
bargaining, contract administration
, and grievance a
d-justment (nonrepresentational activities).
 Since about February 28, 2013, and continuing to date, 
the Respondent has failed to inform bargaining unit e
m-ployees of the following information under 
General M
o-tors
 and 
Beck
:  i. that they have
 the right to be or to remain a 
nonmember;
 ii. that they have a right as a nonmember to o
b-ject to paying for nonrepresentational activities and 
to obtain a reduction in fees for such nonrepresent
a-tional activities;
 iii. that they have the right to be given
 sufficient 
information to enable them to intelligently decide 
whether to object; and
 iv.
 that they have the right as nonmembers to be 
apprised of any internal union procedures for filing 

objections (as described in (ii) and (iii) above).
  Since about 
February 28, 2013, and continuing to date, 
the Respondent has
 obligated Danyeta Jones, Fidelis 
Njinkeng, and other bargaining unit employees to pay 
dues for months they
 were not provided notice of their 
Beck 
rights.
 Since about February 28, 2013, the 
Respondent has 
failed to make available to nonmember employees a pr
o-cedure for filing 
Beck 
objections despite obligating e
m-ployees under a union
-security agreement.
 Since about February 28, 2013, the Respondent has r
e-quired bargaining unit employees to agr
ee to payroll d
e-ductions as the sole means of satisfying their financial 
obligations to the Respondent.
 Since in or around May 2013, the Respondent has 
sought retroactive dues and core fees from bargaining 

unit employees for a period prior to the execution
 of the 
collective
-bargaining agreement identified above.
 About August 17, 2013, Jones and unit employee Pri
n-cess Griffith notified the Respondent that they objected 
to the payment of dues and fees for nonrepresentational 
activities.
 Since about August 17,
 2013, the Respondent has 
failed and refused to recognize Jones and Griffith as o
b-jecting nonmembers, and has continued to seek from said 
employees full dues and fees as a condition of their co
n-tinued employment with the Employer.
 Since about August 17, 20
13, the Respondent has 
failed to provide Jones and Griffith with a detailed a
p-portionment of its expenditures for representational a
c-tivities and nonrepresentational activities.  This info
r-mation is necessary for Jones and Griffith to evaluate the 
Responde
nt's apportionment of dues and fees for repr
e-sentational activities and nonrepresentational activities.
 Since in or around August 2013, the Respondent has 
required bargaining unit employees to complete dual
-purpose membership/authorization cards as a condi
tion 
of the Respondent™s not seeking to have the Employer 
discharge them under the union
-security provision.
 Since in or around August 2013, the Respondent has 
failed to give bargaining unit employees an accounting of 

the core and noncore fees.
 About June 
24, July 9, August 13 and 19, 2013, the 
Respondent requested that the Employer discharge ba
r-gaining unit employees, including Jones and Njinkeng, 
for the nonpayment of dues and fees, and thereby a
t-tempted to cause the Employer to discharge these e
m-ployees.
  The Respondent engaged in this conduct wit
h-out previously advising the employees of their rights 
under 
General Motors
 and 
Beck
.  The Respondent e
n-gaged in this conduct because the employees were not 
members of the Respondent, failed to execute checkoff 

authorizations, failed to pay dues when they were under 
no obligation to do so, and for reasons other than the 
failure to tender uniformly required initiation fees and 
periodic dues.  
 CONCLUSIONS OF 
LAW 1. 
MVM, Inc. (the Employer), is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act.
 2. 
The Respondent is a labor organization within the 
meaning of Section 2(5) of the Act.
 3. 
The Respondent violated Section
 8(b)(1)(A) of
 the 
Act by:
   failing, s
ince February 28, 2013,
 and continuing 
to date, to inform bargaining unit employees of 
their rights under 
General Motors
 and 
Beck
;  obligating, since February 28, 2013, and conti
n-uing to date, Danyeta Jones, Fidelis Njinkeng, 

and other bargaining unit employees to pay dues 
for mo
nths they were not provided notice of 
their 
General Motors
 and 
Beck
 rights;
    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 330  failing, since February 28, 2013, to make avai
l-able to nonmember employees a procedure for 
filing 
Beck
 objections despite obligating e
m-ployees under a union
-security agreement;
  requiring, since February 28, 2013, bargaining 

unit employees to agree to payroll deductions as 
the sole means of satisfying their financial obl
i-
gations to the Respondent;
 seeking, since May 
2013, retroactive dues and core fees from ba
r-gaining unit employe
es for a period prior to the 
execution of the collective
-bargaining agre
e-ment with the Employer;
  failing and refusing, since August 17, 2013, to 
recognize Jones and Griffith as objecting no
n-members, and seeking from said employees full 
dues and fees as a c
ondition of their continued 
employment with the Employer;
  failing, since August 17, 2013, to provide Jones 

and Griffith with a detailed apportionment of its 
expenditures for representational activities and 
nonrepresentational activities;
 requiring, since 
August 2013, bargaining unit employees to 
complete dual
-purpose membership/authori
-zation cards as a condition of the Respondent™s 
not seeking to have the Employer discharge 
them under the union
-security provision; and
  failing, since August 2013, to give ba
rgaining 
unit employees an accounting of the core and 

non
-core fees.
  4. 
The Respondent violated Section 8(b)(1)(A) and (2) 
of the Act by requesting, on June 24, July 9, August 13 

and 19, 2013, that the Employer discharge bargaining 
unit employees, including Jones and Njinkeng, for the 
non
-payment of dues and fees, thereby atte
mpting to 
cause the Employer to discharge these employees, wit
h-out previously advising the employees of their rights 
under
 General Motors
 and 
Beck
, because the employees 
were not members of the Respondent, had failed to ex
e-cute checkoff authorization, and 
failed to pay dues when 
they were under no obligation to do so, and for reasons 

other than the failure to tender uniformly required initi
a-tion fees and periodic dues. 
 5. Such unfair labor practices affected commerce wit
h-in the me
aning of Section 2(6) and 
(7) of the Act.
 REMEDY
 Having found that the Respondent has engaged in ce
r-tain unfair labor practices, we shall order it to cease and 

desist and to take certain affirmative action designed to 

effectuate the policies of the Act.  Specifically, we shall 
orde
r the Respondent to notify all bargaining unit e
m-ployees of their right to elect nonmember status and to 
file objections pursuant to 
General Motors
 and 
Beck
, and 
make employees whole for any dues and fees exacted on 
or 
after February 28, 2013, for 
nonrepresentational acti
v-ities, in the manner set forth in 
Rochester Mfg. Co.
, 323 
NLRB 260 (1997), affd. sub nom. 
Cecil v. NLRB
, 194 
F.3d 1311 (6th Cir. 1999), cert. denied 529 U.S. 1066 

(2000), all unit employees who, after receiving notice of 

their 
Gene
ral Motors
 and 
Beck
 rights, elect nonmember 
status and file objections, and process the objections of 
Jones and Griffith as the Respondent would have othe
r-wise done, in accordance with the principles of 
Califo
r-nia Saw & Knife Works
, 320 NLRB 224 (1995), en
fd. 
sub nom. 
Machinists v. NLRB
, 133 F.3d 1012 (7th Cir. 
1998), cert. denied sub nom. 
Strang v. NLRB
, 525 U.S. 
813 (1998), as having elected nonmember status and 
filed 
Beck
 objections.  Any amounts to be reimbursed 
under our Order are to be with interest a
t the rate pr
e-scribed in 
New Horizons
, 283 NLRB 1173 (1987), co
m-pounded daily as prescribed in 
Kentucky River Medical 
Center
, 356 NLRB 
6 (2010).
 Additionally, we shall order the Respondent to co
m-pensate objecting unit employees for the adverse tax co
n-seque
nces, if any, of receiving lump
-sum amounts.  
Don 
Chava
s, LLC d/b/a
 Tortillas Don Chavas
, 361 NLRB 
101 (2014). 
 ORDER
 The National Labor Relations Board orders that the 
Respondent, National Union United Security & Police 
Officers of America, Washington, Di
strict of Columbia, 
its officers, agents, and representatives, shall 
 1. 
Cease and desist from
 (a) 
Failing to inform employees whom it seeks to obl
i-gate to pay dues and fees under a union
-security clause 
of their right under 
NLRB v. General Motors Corp.
, 373 
U.S. 734 (1963), to be and remain nonmembers, and of 
the right of nonmembers under 
Communications Workers 
v. Beck
, 487 U.S. 735 (1988), to object to paying for u
n-ion activities not germane to the Respondent's duties as 
bargaining agent, and to obtain a 
reduction in dues and 
fees for such activities.
 (b) 
Obligating bargaining unit employees to pay full 
dues for months when they were not provided notice of 
their 
General Motors
 and 
Beck
 rights.
 (c) 
Failing to make available to nonmember employees 
a procedur
e for filing 
Beck
 objections despite obligating 
employees to pay dues and fees under a union
-security 
agreement.
 (d) 
Requiring bargaining unit employees to agree to 
payroll deductions as the sole means of satisfying their 

financial obligations to the Respo
ndent.
   NATIONAL UNION UNITE
D SECURITY 
& POLICE OFFICERS OF A
MERICA
  331 (e) 
Seeking retroactive dues and core fees from ba
r-gaining unit employees for a period prior to the exec
u-tion of the collective
-bargaining agreement with MVM, 
Inc.
 (f) 
Failing to recognize and give effect to employees™ 
requests to be objecting nonme
mbers in a timely fashion.
 (g) 
Demanding that employees pay full union dues, as 
a condition of employment, after they requested to be 
objecting nonmembers.
 (h) 
Failing to inform objecting nonmembers of the b
a-sis for its calculation of the percentage reduct
ion in dues 
and fees for objectors for union activities not germane to 
the Respondent™s duties as bargaining agent, and their 
right to challenge the figures.
 (i) R
equiring bargaining unit employees to complete 
dual
-purpose membership/authorization cards as
 a cond
i-tion of the Respondent™s not seeking to have MVM, Inc., 

discharge them under the union
-security provision of the 
collective
-bargaining agreement.
 (j) 
Attempting to cause MVM, Inc., to discharge e
m-ployees pursuant to a union
-security clause without 
first 
providing employees notice of their rights under 
General 

Motors
 and 
Beck
. (k) 
In any like or related manner restraining or coer
c-ing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 2. Take the following affirmative act
ion necessary to 
effectuate the policies of the Act.
 (a) 
Notify in writing all bargaining unit employees of 
their right to be and remain nonmembers, and of the 

rights of nonmembers to object to paying for union acti
v-ities not germane to the Respondent's du
ties as bargai
n-ing agent, and to obtain a reduction in dues and fees for 

such activities.  This notice must include sufficient i
n-formation to enable employees intelligently to decide 
whether to object, as well as a description of any internal 
union procedu
res for filing objections.
 (b) 
Recognize Danyeta Jones and Princess Griffith as 
objecting nonmembers since August 17, 2013, and F
i-delis Njinkeng as an objecting nonmember since May 17, 

2013. (c) 
For each accounting period since August 17, 2013, 
provide Jon
es and Griffith and
, for each accounting per
i-od since May 17, 2013, provide Njinkeng with verified 

information setting forth the Respondent™s major categ
o-ries of expenditures for the previous accounting year, 
distinguishing between representational and non
represe
n-tational functions, and the percentages of each category 

and of its total expenditures that it considers chargeable 
and nonchargeable, and informing them of their right to 
challenge the Respondent™s figures.
 (d) 
Notify in writing those employees wh
om the R
e-spondent initially sought to obligate to pay dues or fees 

on or after the dates when they sought to become objec
t-ing nonmembers, of their right to elect nonmember status 
and to file 
Beck
 objections with respect to one or more of 
the accounting per
iods covered by the complaint.
 (e) 
With respect to any employees who, with reason
a-ble promptness after receiving the notices prescribed in 
paragraph 2(d), elect nonmember status and file 
Beck
 objections, process their objections in the manner set 
forth in 
the remedy section of this decision.
 (f) 
Reimburse with interest any nonmember unit e
m-ployees who file 
Beck
 objections with the Respondent for 
any dues and fees exacted from them for nonrepresent
a-tional activities, in the manner set forth in the remedy 
sec
tion.
 (g) 
Notify employees, including Danyeta Jones and 
Fidelis Njinkeng, that the Respondent will not cause or 
attempt to cause MVM, Inc., to discharge employees 

pursuant to a union
-security clause without first provi
d-ing employees notice of their rights 
under 
General M
o-tors
 and 
Beck.
 (h) 
Compensate objecting employees for the adverse 
tax consequences, if any, of receiving one or more lump
-sum backpay awards.
 (i) 
Within 14 days after service by the Region, post at 
its facility in Washington, District of 
Columbia, copies of 

the attached notice marked ﬁAppendix.ﬂ
9  Copies of the 
notice, on forms provided by the Regional Director for 

Region 5, after being signed by the Respondent's autho
r-ized representative, shall be posted by the Respondent 

and maintained f
or 60 consecutive days in conspicuous 
places including all places where notices to members and 
employees are customarily posted.  In addition to phys
i-cal posting of paper notices, notices shall be distributed 
electronically, such as by email, posting on an
 intranet or 
an internet site, and/or other electronic means, if the R
e-spondent customarily communicates with its members by 
such means.  Reasonable steps shall be taken by the R
e-spondent to ensure that the notices are not altered, d
e-faced, or covered by a
ny other material.
 (j) 
Within 14 days after service by the Region, deliver 
to the Regional Director for Region 5 signed copies of 

the notice in sufficient number for posting by the E
m-ployer at its Baltimore, Maryland
 facility, if it wishes, in 
all places where notices to employees are customarily 
posted.
 9 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted 
by Order of
 the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 332 (k) 
Within 21 days after service by the Region, file 
with the Regional Director for Region 5 a sworn certif
i-cation of a responsible official on a form provided by the
 Region attesting to the steps that the Respondent has 
taken to comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protecti
on Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail to inform employees whom we seek 
to obligate to pay dues and fees under a union
-security 
clause of their right under 
NLRB v. General Motors 
Corp.
, 373 U.S. 734 (1963), to be 
and remain nonme
m-bers, and of the right of nonmembers under 
Communic
a-tions Workers v. Beck
, 487 U.S. 735 (1988), to object to 

paying for union activities not germane to our duties as 
bargaining agent, and to obtain a reduction in dues and 

fees for such act
ivities.
 WE WILL NOT
 obligate bargaining unit employees to 
pay full dues for months when they were not provided 
notice of their 
General Motors
 and 
Beck
 rights.
 WE WILL NOT
 fail to make available to nonmember 
employees a procedure for filing 
Beck
 objections
 despite 
obligating employees to pay dues and fees under a union
-security agreement.
 WE WILL NOT
 require bargaining unit employees to 
agree to payroll deductions as the sole means of satisf
y-ing their financial obligations to us.
 WE WILL NOT
 seek retroactiv
e dues and core fees from 
employees for a period prior to the execution of our co
l-lective
-bargaining agreement with MVM, Inc.
 WE WILL NOT
 fail to recognize and give effect to e
m-ployees™ requests to be objecting nonmembers in a timely 
fashion.
 WE WILL NOT
 demand that employees pay union dues, 
as a condition of employment, after they have requested 

to be objecting nonmembers.
 WE WILL NOT
 fail to inform objecting nonmembers of 
the basis for our calculation of the percentage reduction 

in dues and fees for obje
ctors for union activities not 
germane to the Respondent™s duties as bargaining agent, 

and their right to challenge our figures.
 WE WILL NOT
 require bargaining unit employees to 
complete dual
-purpose membership/authorization cards 
as a condition of our not
 seeking to have MVM, Inc., 
discharge them under the union
-security provision of the 
collective
-bargaining agreement.
 WE WILL NOT
 attempt to cause MVM, Inc., to di
s-
charge employees pursuant to a union
-security clause 
without first providing employees notic
e of their rights 
under 
General Motors
 and 
Beck
. WE WILL NOT
 in any like or related manner restrain or 
coerce you in the exercise of the rights listed above.
 WE WILL 
notify in writing all bargaining unit emplo
y-ees of their right to be and remain nonmembers
, and of 
the rights of nonmembers to object to paying for union 

activities not germane to the Respondent's duties as ba
r-gaining agent, and to obtain a reduction in dues and fees 
for such activities.  This notice will include sufficient 
information to enabl
e employees intelligently to decide 
whether to object, as well as a description of any internal 

union procedures for filing objections.
 WE WILL 
recognize Danyeta Jones and Princess Gri
f-fith as objecting nonmembers since August 17, 2013, and 
recognize Fidel
is Njinkeng as an objecting nonmember 
since May 17, 2013.  
 WE WILL
, for each accounting period since August 17, 
2013, provide Jones and Griffith and
, for each accoun
t-ing period since May 17, 2013, provide Njinkeng with 
verified information setting forth t
he major categories of 
our expenditures for the previous accounting year, di
s-
tinguishing between representational and nonrepresent
a-tional functions, and the percentages of each category 
and of our total expenditures that we consider chargeable 

and noncharg
eable, and informing them of their right to 
challenge our figures.
 WE WILL
 notify in writing those employees whom we 
initially sought to obligate to pay dues or fees on or after 
the dates when they sought to become objecting no
n-members of their right to el
ect nonmember status and to 
file 
Beck
 objections with respect to one or more of the 
accounting periods covered by the complaint.
 WE WILL
, with respect to any employees who, with 
reasonable promptness after receiving the notices pr
e-scribed above, elect nonm
ember status
, file 
Beck 
obje
c-tions, 
and 
process their objections
. WE WILL
 reimburse with interest any nonmember unit 
employees who file 
Beck 
objections with us for any dues 
  NATIONAL UNION UNITE
D SECURITY 
& POLICE OFFICERS OF A
MERICA
  333 and fees exacted from them for nonrepresentational a
c-tivities
. WE WILL
 notify unit employees, including Danyeta 
Jones and Fidelis Njinkeng, that we will not cause or 
attempt to cause MVM, Inc., to discharge employees 
pursuant to a union
-security clause without first provi
d-ing employees notice of their rights under 
General M
o-tors 
and 
Beck.
 WE WILL
 compensate objecting employees for the a
d-verse tax consequences, if any, of receiving one or more 
lump
-sum backpay awards.
  NATIONAL 
UNION 
UNITED 
SECURITY 
& POLICE 
OFFICERS OF
 AMERICA
  
 The Board™s decision can be found at 
www.nlrb.gov/case/05
-CB
-112215
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Wa
shington, D.C. 20570, or 
by calling (202) 273
-1940.       